In an action to recover damages for personal injuries, the defendants Shop Rite Hardware, Inc., and Joseph Scarpantonio appeal and the defendant Anthony Scarpantonio separately appeals from an order of the Supreme Court, Queens County (Lane, J.), dated January 30, 1996, which denied their respective motions for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with one bill of costs payable by the appellants appearing separately and filing separate briefs.
Once the movant has made a prima facie showing of entitlement to summary judgment, it is incumbent upon the party opposing the motion to "show facts sufficient to require a trial of any issue of fact” (CPLR 3212 [b]; see also, Frank Corp. v Federal Ins. Co., 70 NY2d 966; Friends of Animals v Associated Fur Mfrs., 46 NY2d 1065, 1067). Here, the Supreme Court properly denied the defendants’ respective motions for summary judgment inasmuch as the plaintiff’s submissions demonstrated that issues of fact exist regarding whether the plaintiff’s decedent was assaulted by the individual defendants (see generally, Zuckerman v City of New York, 49 NY2d 557).
The defendants’ remaining contentions are without merit. Ritter, J. P., Pizzuto, Altman and Krausman, JJ., concur.